Detailed Office Action

1.       Current communication is in response to the latest OA on record dated on (08/06/2021) where a three (3) month Shortened Statutory Period for Response has been set. 

                                                Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Acknowledgments

3.       Upon entry received on (08/06/2021), claims (1 -30) remain pending for examination, of which claims (1, 11, 21) are the three (3) parallel running independent claims on record. 

3.1.       Previously presented Double Patent rejection is withdrawn in view of the new timely filed Terminal Disclaimed. 

Terminal Disclaimer

4.     The newly electronically filed Terminal Disclaimer (TD) was received by the Office. 

4.1.	    The Terminal disclaimer received on date (08/06/2021) is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent (US 10,304,301) has been reviewed, approved and recorded on file.
              
               Notice of Allowance

5.       Examiner undersigned considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears below:

5.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

6.       The following is the Examiners statement of reasons for allowance:

6.1.    The Independent claims (1, 11 and 21) are drawn to a wireless surveillance system and device, employing plurality of sensors, able to capture environmental data in real-time, and detect and tracking motion and physical presence of at least one person in the roi. 
The system is further able to generate a particular set of trigger-instructions and intern commands for every event response, including settings-control configuration and information exchange between components in encrypted form. 

6.2.    The below group of Prior art (PA) presented on record (see Section 8), fails to fairly disclose and/or suggest the above construction and features (section 6.1), having no analogous in the Art at the time the invention was made/filed, and is/are therefore to be considered a novelty.



7.1.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

   Prior Art Citations

8.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

8.1.	Patent documentation:

US 6,970,183 B1		Monroe; et al.	G08B13/19621; 
US 7,730,534 B2		Renkis; et al.		G08B13/19615;
US 8,752,106 B2		Renkis; et al.		G08B13/19615;
US 8,750,509 B2		Renkis; et al.		G08B13/19621;
US 8,208,019 B2		Renkis; et al.		G08B13/19619;
US 8,199,195 B2		Renkis; et al.		G08B13/19621;
US 10,304,301 B2		Renkis; et al.		G08B25/009; 

8.2.	Non Patent Literature:

_ Real-time multi-target tracking by a cooperative distributed vision system; 2002.
_ The role of prediction algorithms in the Smart home architecture; 2002.
_ Location aware resource management in smart homes; 2003.

         CONCLUSIONS

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481